DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Foreign Priority Claim
Acknowledgment is made of applicant's claim for foreign priority.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Examiner Notes
The Examiner noted that the European Patent Office rejected the limitation “at least one kind of which are non-uniformly and linearly deployed”.  The USPTO considers this limitation as broad, but not indefinite.  In this office action, the “non-uniformly and linearly deployed” receiving antenna array has been interpreted to include a radar receiving array that is linearly deployed (in multiple linear rows and columns) and where that array has a different distance between rows than the distance between the columns (non-uniformly deployed).  
Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1 and 15:  “a reception unit configured to receive”, and
“a determination unit configured to determine”, and
“a generation unit configured to determine”. 
Claim 2:  “the determination unit determines”. 
Claim 6:  “a transmission unit configured to transmit”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
s 1, 6 – 8, and 13 – 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cornic, et al, U. S. Patent Application Publication 2019/0033427 (“Cornic”).
Regarding claim 1, Cornic teaches:
An apparatus for generating a jamming signal for deceiving a transmission/reception device, comprising: (Cornic, figure 1b, paragraph 0036, “[0036] FIGS. 1a and 1b show an example of one embodiment of a device for jamming airborne radars 10 of synthetic aperture type for the purpose of protecting an area 11 on the ground corresponding to a zone to be protected.”; a device that can jam an SAR device).
a reception unit configured to receive a signal transmitted from the transmission / reception device; (Cornic, paragraph 0039-0040, “[0039] At least two units 12 of the jamming device provide a high- sensitivity radar-detection function and at least one unit 12 of the jamming device provides a radar-jamming function. Preferably, each unit 12 of the jamming device provides the radar-detection function and the radar-jamming function. [0040] Each unit providing the radar-detection function is fitted with a receiving and processing module allowing it to detect the presence of a synthetic aperture radar, to estimate the direction of arrival of the radar transmissions, ideally along two dimensions (azimuth and elevation), to identify the characteristics of the SAR signal over the short term, i.e. on the scale of one recurrence, and over the long term, i.e. over a series of recurrences.”; a device (unit 12) to receive SAR radar transmissions from an airborne radar 10).
a determination unit configured to determine whether or not the received signal is a pulse compression signal; and (Cornic, figure 3 and 6, paragraph 0048-0057, “[0049] In a step Etp10, the signals received by the antenna devices of the receiver modules of the units 12 providing the radar-detection function are analyzed so as to identify them and to detect the presence of radar signals. … For example, an alert warning of the presence of such a radar could be generated if the following criteria are met: [0054] a step that identifies a wideband intrapulse signal of 50 MHz (a periodic modulation of a pulse) over the time of a pulse, which is not a simple pulse, which is therefore a SAR radar (i.e. a compressed signal). Examiner note: a Wikipedia page <https://en.wikipedia.org/wiki/Pulse_compression> can be referenced by applicant to show that a chirped pulse with a .delta. f, or modulation band is defined to be a “compressed signal”, this definition is consistent with both Cornic and Applicant’s use of the term “compression signal.”).
a generation unit configured to determine, when the received signal is a pulse compression signal, a deception frequency based on a frequency bandwidth and a pulse width of the received pulse compression signal and (Cornic, paragraph 0059, “[0059] When the presence of a SAR radar has been detected, the processing module of the units 12 providing the radar-detection function determines, in a step Etp20, the characteristics of the signal transmitted by the synthetic aperture radar over the short term. The short term refers here to a time shorter than the duration of one radar recurrence. … This analysis makes it possible to identify, in particular, the transmission frequency or carrier frequency, the pulse duration, the recurrence duration, the intrapulse modulation and the corresponding modulation band .delta.F, the transmission pulse starting phase and the direction of arrival of the radar signal.”; a step that identifies the characteristics of the SAR (i.e. compression signal) and explicitly determines the carrier frequency (i.e. a deception frequency), the intrapulse modulation band (i.e. frequency bandwidth), and the pulse duration (i.e. the pulse width in time). Cornic alternatively uses carrier and center frequency, as is common in the art).
generate the jamming signal based on the determined deception frequency. (Cornic, paragraph 0069, 0105-0113, “[0069] Once the waveform of the radar has been analyzed, at least one jamming generation module estimates the waveform of the jamming signals to be transmitted by the jamming transmitter module in a step Etp60. that a jamming signal is generated based on the incoming SAR radar signals over a short term (one or two pulses) and long term; that these generated jamming signals are then amplified and broadcast to jam the SAR radar).
Regarding claim 6, Cornic teaches:
The apparatus of claim 1, further comprising: a transmission unit configured to transmit the generated jamming signal and (Cornic, paragraph 0105-0113, “[0105] Once the jamming signals have been computed, the signals are next transmitted by the transmitter module of the one or more units 12 providing the radar-jamming function in a step Etp70. [0113] Lastly, the signal is amplified by a high-power amplifier (HPA) 630 before being transmitted by the jamming transmission antenna 64.”; that a generated jamming signal can be transmitted).
a target echo signal obtained by reflection of the pulse compression signal from a target to the transmission/reception device. (Cornic, paragraph 0005, “[0005] Another jamming means known from the prior art consists in retransmitting a signal repeating the signal transmitted by the SAR radar on each recurrence, coherently, for example using a DRFM and a series of replicas that are identical to this signal, distributed in the band of the SAR radar and coherent from one recurrence to the next, these replicas reproducing the phase history of each pixel of the SAR image according to its geographical position.”; that a transmitter can retransmit as received SAR signal using DRFM to send replicas (i.e. echoes) of the received SAR radar signals).
Regarding claim 7, Cornic teaches The apparatus of claim 1, wherein the transmission/reception device is a detection device which includes a radar. (Cornic, figure 1b, a device that can jam an SAR device (i.e. a detection device including a radar); that the SAR device is probably looking at an area on the ground 11, and sensed by two units 12).
Regarding claim 8, Cornic teaches:
A method for generating a jamming signal for deceiving a transmission/reception device, comprising: (Cornic, figure 1b, paragraph 0036, “[0036] FIGS. 1a and 1b show an example of one embodiment of a device for jamming airborne radars 10 of synthetic aperture type for the purpose of protecting an area 11 on the ground corresponding to a zone to be protected.”; a device that can jam an SAR device).
receiving a signal transmitted from the transmission/reception device; (Cornic, paragraph 0039-0040, “[0039] At least two units 12 of the jamming device provide a high- sensitivity radar-detection function and at least one unit 12 of the jamming device provides a radar-jamming function. Preferably, each unit 12 of the jamming device provides the radar-detection function and the radar-jamming function. [0040] Each unit providing the radar-detection function is fitted with a receiving and processing module allowing it to detect the presence of a synthetic aperture radar, to estimate the direction of arrival of the radar transmissions, ideally along two dimensions (azimuth and elevation), to identify the characteristics of the SAR signal over the short term, i.e. on the scale of one recurrence, and over the long term, i.e. over a series of recurrences.”; a device (unit 12) to receive SAR radar transmissions from an airborne radar 10).
determining whether or not the received signal is a pulse compression signal; (Cornic, figure 3 and 6, paragraph 0048-0057, “[0049] In a step Etp10, the signals received by the antenna devices of the receiver modules of the units 12 providing the radar-detection function are analyzed so as to identify them and to detect the presence of radar signals. … For example, an alert warning of the presence of such a radar could be a step that identifies a wideband intrapulse signal of 50 MHz (a periodic modulation of a pulse) over the time of a pulse, which is not a simple pulse, which is therefore a SAR radar (i.e. a compressed signal). Examiner note: a Wikipedia page <https://en.wikipedia.org/wiki/Pulse_compression> can be referenced by applicant to show that a chirped pulse with a .delta. f, or modulation band is defined to be a “compressed signal”, this definition is consistent with both Cornic and Applicant’s use of the term “compression signal.”).
determining, when the received signal is the pulse compression signal, a deception frequency based on a frequency bandwidth and a pulse width of the received pulse compression signal; and (Cornic, paragraph 0059, “[0059] When the presence of a SAR radar has been detected, the processing module of the units 12 providing the radar-detection function determines, in a step Etp20, the characteristics of the signal transmitted by the synthetic aperture radar over the short term. The short term refers here to a time shorter than the duration of one radar recurrence. … This analysis makes it possible to identify, in particular, the transmission frequency or carrier frequency, the pulse duration, the recurrence duration, the intrapulse modulation and the corresponding modulation band .delta.F, the transmission pulse starting phase and the direction of arrival of the radar signal.”; a step that identifies the characteristics of the SAR (i.e. compression signal) and explicitly determines the carrier frequency (i.e. a deception frequency), the intrapulse modulation band (i.e. frequency bandwidth), and the pulse duration (i.e. the pulse width in time). Cornic alternatively uses carrier and center frequency, as is common in the art).
generating the jamming signal based on the determined deception frequency. (Cornic, paragraph 0069, 0105-0113, “[0069] Once the waveform of the radar has been analyzed, at least one jamming generation module estimates the waveform of the that a jamming signal is generated based on the incoming SAR radar signals over a short term (one or two pulses) and long term; that these generated jamming signals are then amplified and broadcast to jam the SAR radar).
Regarding claim 13, Cornic teaches:
The method of claim 8, further comprising: transmitting the generated jamming signal and (Cornic, paragraph 0105-0113, “[0105] Once the jamming signals have been computed, the signals are next transmitted by the transmitter module of the one or more units 12 providing the radar-jamming function in a step Etp70. [0113] Lastly, the signal is amplified by a high-power amplifier (HPA) 630 before being transmitted by the jamming transmission antenna 64.”; that a generated jamming signal can be transmitted).
a target echo signal obtained by reflection of the pulse compression signal from a target to the transmission/reception device. (Cornic, paragraph 0005, “[0005] Another jamming means known from the prior art consists in retransmitting a signal repeating the signal transmitted by the SAR radar on each recurrence, coherently, for example using a DRFM and a series of replicas that are identical to this signal, distributed in the band of the SAR radar and coherent from one recurrence to the next, these replicas reproducing the phase history of each pixel of the SAR image according to its geographical position.”; that a transmitter can retransmit as received SAR signal using DRFM to send replicas (i.e. echoes) of the received SAR radar signals).
Regarding claim 14, Cornic teaches The method of claim 8, wherein the transmission/reception device is a detection device which includes a radar. (Cornic, figure 1b, a device that can jam an SAR device (i.e. a detection device including a radar); that the SAR device is probably looking at an area on the ground 11, and sensed by two units 12).
Regarding claim 15, Cornic teaches:
A system comprising: an apparatus configured to generate a jamming signal for deceiving a transmission/reception device, wherein the apparatus includes: (Cornic, figure 1b, paragraph 0036, “[0036] FIGS. 1a and 1b show an example of one embodiment of a device for jamming airborne radars 10 of synthetic aperture type for the purpose of protecting an area 11 on the ground corresponding to a zone to be protected.”; a device that can jam an SAR device).
a reception unit configured to receive a signal transmitted from the transmission/reception device; (Cornic, paragraph 0039-0040, “[0039] At least two units 12 of the jamming device provide a high- sensitivity radar-detection function and at least one unit 12 of the jamming device provides a radar-jamming function. Preferably, each unit 12 of the jamming device provides the radar-detection function and the radar-jamming function. [0040] Each unit providing the radar-detection function is fitted with a receiving and processing module allowing it to detect the presence of a synthetic aperture radar, to estimate the direction of arrival of the radar transmissions, ideally along two dimensions (azimuth and elevation), to identify the characteristics of the SAR signal over the short term, i.e. on the scale of one recurrence, and over the long term, i.e. over a series of recurrences.”; a device (unit 12) to receive SAR radar transmissions from an airborne radar 10).
a determination unit configured to determine whether or not the received signal is a pulse compression signal; and (Cornic, figure 3 and 6, paragraph 0048-0057, “[0049] In a step Etp10, the signals received by the antenna devices of the receiver modules of a step that identifies a wideband intrapulse signal of 50 MHz (a periodic modulation of a pulse) over the time of a pulse, which is not a simple pulse, which is therefore a SAR radar (i.e. a compressed signal). Examiner note: a Wikipedia page <https://en.wikipedia.org/wiki/Pulse_compression> can be referenced by applicant to show that a chirped pulse with a .delta. f, or modulation band is defined to be a “compressed signal”, this definition is consistent with both Cornic and Applicant’s use of the term “compression signal.”).
a generation unit configured to determine, when the received signal is the pulse compression signal, a deception frequency based on a frequency bandwidth and a pulse width of the received pulse compression signal and (Cornic, paragraph 0059, “[0059] When the presence of a SAR radar has been detected, the processing module of the units 12 providing the radar-detection function determines, in a step Etp20, the characteristics of the signal transmitted by the synthetic aperture radar over the short term. The short term refers here to a time shorter than the duration of one radar recurrence. … This analysis makes it possible to identify, in particular, the transmission frequency or carrier frequency, the pulse duration, the recurrence duration, the intrapulse modulation and the corresponding modulation band .delta.F, the transmission pulse starting phase and the direction of arrival of the radar signal.”; a step that identifies the characteristics of the SAR (i.e. compression signal) and explicitly determines the carrier frequency (i.e. a deception frequency), the intrapulse modulation band (i.e. frequency bandwidth), and the pulse duration (i.e. the pulse width in time). Cornic alternatively uses carrier and center frequency, as is common in the art
generate the jamming signal based on the determined deception frequency. (Cornic, paragraph 0069, 0105-0113, “[0069] Once the waveform of the radar has been analyzed, at least one jamming generation module estimates the waveform of the jamming signals to be transmitted by the jamming transmitter module in a step Etp60. [0105] Once the jamming signals have been computed, the signals are next transmitted by the transmitter module of the one or more units 12 providing the radar-jamming function in a step Etp70. [0113] Lastly, the signal is amplified by a high-power amplifier (HPA) 630 before being transmitted by the jamming transmission antenna 64.”; that a jamming signal is generated based on the incoming SAR radar signals over a short term (one or two pulses) and long term; that these generated jamming signals are then amplified and broadcast to jam the SAR radar).
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
s 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cornic in view of Mudukutore, et al, “Pulse Compression for Weather Radars”; IEEE Transaction on Geoscience and Remote Sensing, Vol. 36, No. 1, January 1998, pp. 125-142  (“Mudukutore”).
Regarding claim 2, Cornic teaches the apparatus of claim 1.
Cornic does not explicitly teach wherein when a value obtained by multiplying the frequency bandwidth and the pulse width of the received signal exceeds a preset value, the determination unit determines that the received signal is the pulse compression signal..
Mudukutore teaches wherein when a value obtained by multiplying the frequency bandwidth and the pulse width of the received signal exceeds a preset value, the determination unit determines that the received signal is the pulse compression signal. (Mudukutore, page 126, right column, paragraph 1., “This ratio, alternatively known as time-bandwidth product, is a measure of the degree to which the pulse is compressed. For pulse compression waveforms, the compression ratio is greater than 1. Typical values range from 5 to as large as 10^5/”; that a compressed wave ratio is commonly defined as the frequency bandwidth times the pulse width to give a compressed pulse length of (.tau.= 1 / B); here if the number is less than 1.0 (a preset value), then the wave is not considered to be “compressed.” Mudukutore also allows for a different threshold to be used such as the range from 5 to 10^5).
In view of the teachings of Mudukutore it would have been obvious for a person of ordinary skill in the art to apply the teachings of Mudukutore to Cornic at the time the application was filed in order to show that a compressed wave can have a compression ration that is defined as the “time-bandwidth product” and that compressed waves have distinct radar advantages over simple transmitted waves.
Regarding claim 9, Cornic teaches the method of claim 8.
Cornic does not explicitly teach wherein said determining whether or not the received signal is the pulse compression signal includes: determining whether or not a value obtained by multiplying the frequency bandwidth and the pulse width of the received signal exceeds a preset value..
Mudukutore teaches wherein said determining whether or not the received signal is the pulse compression signal includes: determining whether or not a value obtained by multiplying the frequency bandwidth and the pulse width of the received signal exceeds a preset value. (Mudukutore, page 126, right column, paragraph 1., “This ratio, alternatively known as time-bandwidth product, is a measure of the degree to which the pulse is compressed. For pulse compression waveforms, the compression ratio is greater than 1. Typical values range from 5 to as large as 10^5/”; that a compressed wave ratio is commonly defined as the frequency bandwidth times the pulse width to give a compressed pulse length of (.tau.= 1 / B); here if the number is less than 1.0 (a preset value), then the wave is not considered to be “compressed.” Mudukutore also allows for a different threshold to be used such as the range from 5 to 10^5).
In view of the teachings of Mudukutore it would have been obvious for a person of ordinary skill in the art to apply the teachings of Mudukutore to Cornic at the time the application was filed in order to show that a compressed wave can have a compression ration that is defined as the “time-bandwidth product” and that compressed waves have distinct radar advantages over simple transmitted waves.
Claims 3 – 5 and 10 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cornic in view of McCorkle, et al, U. S. Patent Application Publication 2003/0161411 (“McCorkle”).
Regarding claim 3, Cornic teaches the apparatus of claim 1.
Cornic does not explicitly teach wherein the deception frequency is determined based on a center frequency of the received pulse compression signal..
McCorkle teaches wherein the deception frequency is determined based on a center frequency of the received pulse compression signal. (McCorkle, paragraph 0012 and 0112, “[0012] These conventional narrowband modulation schemes (narrowband including traditional direct sequence and frequency hopping spread spectrum system) are considered to be narrowband because at most only 10 or 20% of the carrier frequency is reflected in a spectrum of the modulated waveform. The bandwidth then is a narrow frequency range containing 90% of the energy spanning F.sub.l (the lowest frequency) to F.sub.h (the highest frequency). If the center frequency is F.sub.c, and considered to be the well known fact that many SAR radars applications define a “center frequency” to be the same as the “carrier frequency” of the SAR waveform; that the bandwidth of the pulse extends an equal amount above and below the carrier / center frequency).
In view of the teachings of McCorkle it would have been obvious for a person of ordinary skill in the art to apply the teachings of McCorkle  to Cornic at the time the application was filed in order to that communications ultra-wide bandwidth can use a spread spectrum signal to increase communications throughput (see paragraph 0004-0005, and see paragraph 0193 for applications to SAR radars).  McCorkle has been used in this instance to define or demonstrate how a center or carrier frequency is commonly used and defined in both communications and radars.
Regarding claim 4, Cornic, as modified by McCorkle, teaches the apparatus of claim 3.
Cornic further teaches wherein the deception frequency falls (Cornic, paragraph 0059, “[0059] When the presence of a SAR radar has been detected, the processing module of the units 12 providing the radar-detection function determines, in a step Etp20, the characteristics of the signal transmitted by the synthetic aperture radar over the short term. The short term refers here to a time shorter than the duration of one radar recurrence. … This analysis makes it possible to identify, in particular, the transmission frequency or carrier frequency, the pulse duration, the recurrence duration, the intrapulse modulation and the corresponding modulation band .delta.F, the transmission pulse starting phase and the direction of arrival of the radar signal.”; a carrier frequency (i.e. deception frequency) that is in the middle of the sensed bandwidth of the SAR signal to be jammed).
McCorkle teaches within the frequency bandwidth of the received pulse compression signal. (McCorkle, paragraph 0112, “[0112] If B is the bandwidth of a waveform, f.sub.c is the center frequency of the waveform, and f.sub.h and f.sub.lare the high and low frequency cutoffs (e.g. -6 dB from that a compression signal has a bandwidth, that an arbitrarily picked center and/or carrier frequency can be picked in this bandwidth such that 1/2 of the bandwidth is below and 1/2 the bandwidth is above that center/carrier frequency).
In view of the teachings of McCorkle it would have been obvious for a person of ordinary skill in the art to apply the teachings of McCorkle  to Cornic at the time the application was filed in order to that communications ultra-wide bandwidth can use a spread spectrum signal to increase communications throughput (see paragraph 0004-0005, and see paragraph 0193 for applications to SAR radars).  McCorkle has been used in this instance to define or demonstrate how a center or carrier frequency is commonly used and defined in both communications and radars.
Regarding claim 5, Cornic, as modified by McCorkle, teaches the apparatus of claim 4.
McCorkle further teaches wherein the deception frequency satisfies the following equation: wherein f.sub.j indicates the deception frequency; f.sub.0 indicates the center frequency of the received pulse compression signal; and B indicates the frequency bandwidth of the received pulse compression signal. (McCorkle, paragraph 0112, “[0112] If B is the bandwidth of a waveform, f.sub.c is the center frequency of the waveform, and f.sub.h and f.sub.lare the high and low frequency cutoffs (e.g. -6 dB from peak, -10 dB from peak, -20 dB from peak, etc.) of the waveform, then the fractional bandwidth B.sub.f of the waveform is defined as B.sub.f = B / f.sub.c = ( f.sub.h - f.sub.l ) / [( f.sub.h + f.sub.l ) / 2]. (Equation 1)”; that a compression signal has a bandwidth, that an arbitrarily picked center and/or carrier frequency can be picked in this bandwidth such that 1/2 of the bandwidth is below and 1/2 the bandwidth is above that center/carrier frequency; the “deception frequency” could have been picked as the low frequency in the band and the range would add the entire BW, or the high frequency in the band and subtract the entire BW to achieve the same purpose).
In view of the teachings of McCorkle it would have been obvious for a person of ordinary skill in the art to apply the teachings of McCorkle  to Cornic at the time the application was filed in order to that communications ultra-wide bandwidth can use a spread spectrum signal to increase communications McCorkle has been used in this instance to define or demonstrate how a center or carrier frequency is commonly used and defined in both communications and radars.
Regarding claim 10, Cornic teaches the method of claim 8.
Cornic does not explicitly teach wherein the deception frequency is determined based on a center frequency of the received pulse compression signal..
McCorkle teaches wherein the deception frequency is determined based on a center frequency of the received pulse compression signal. (McCorkle, paragraph 0012 and 0112, “[0012] These conventional narrowband modulation schemes (narrowband including traditional direct sequence and frequency hopping spread spectrum system) are considered to be narrowband because at most only 10 or 20% of the carrier frequency is reflected in a spectrum of the modulated waveform. The bandwidth then is a narrow frequency range containing 90% of the energy spanning F.sub.l (the lowest frequency) to F.sub.h (the highest frequency). If the center frequency is F.sub.c, and considered to be (F.sub.l+F.sub.h)/2 and referred to as “the carrier” frequency, then the bandwidth that may be employed in a UWB system can exceed 100%, [0112] If B is the bandwidth of a waveform, f.sub.c is the center frequency of the waveform, and f.sub.h and f.sub.lare the high and low frequency cutoffs (e.g. -6 dB from peak, -10 dB from peak, -20 dB from peak, etc.) of the waveform, then the fractional bandwidth B.sub.f of the waveform is defined as B.sub.f = B / f.sub.c = ( f.sub.h - f.sub.l ) / [( f.sub.h + f.sub.l ) / 2]. (Equation 1)”; the well known fact that many SAR radars applications define a “center frequency” to be the same as the “carrier frequency” of the SAR waveform; that the bandwidth of the pulse extends an equal amount above and below the carrier / center frequency).
In view of the teachings of McCorkle it would have been obvious for a person of ordinary skill in the art to apply the teachings of McCorkle  to Cornic at the time the application was filed in order to that communications ultra-wide bandwidth can use a spread spectrum signal to increase communications throughput (see paragraph 0004-0005, and see paragraph 0193 for applications to SAR radars).  McCorkle has been used in this instance to define or demonstrate how a center or carrier frequency is commonly used and defined in both communications and radars.
Cornic, as modified by McCorkle, teaches the method of claim 10.
Cornic further teaches wherein the deception frequency falls (Cornic, paragraph 0059, “[0059] When the presence of a SAR radar has been detected, the processing module of the units 12 providing the radar-detection function determines, in a step Etp20, the characteristics of the signal transmitted by the synthetic aperture radar over the short term. The short term refers here to a time shorter than the duration of one radar recurrence. … This analysis makes it possible to identify, in particular, the transmission frequency or carrier frequency, the pulse duration, the recurrence duration, the intrapulse modulation and the corresponding modulation band .delta.F, the transmission pulse starting phase and the direction of arrival of the radar signal.”; a carrier frequency (i.e. deception frequency) that is in the middle of the sensed bandwidth of the SAR signal to be jammed).
McCorkle teaches  within the frequency bandwidth of the received pulse compression signal. (McCorkle, paragraph 0112, “[0112] If B is the bandwidth of a waveform, f.sub.c is the center frequency of the waveform, and f.sub.h and f.sub.lare the high and low frequency cutoffs (e.g. -6 dB from peak, -10 dB from peak, -20 dB from peak, etc.) of the waveform, then the fractional bandwidth B.sub.f of the waveform is defined as B.sub.f = B / f.sub.c = ( f.sub.h - f.sub.l ) / [( f.sub.h + f.sub.l ) / 2]. (Equation 1)”; that a compression signal has a bandwidth, that an arbitrarily picked center and/or carrier frequency can be picked in this bandwidth such that 1/2 of the bandwidth is below and 1/2 the bandwidth is above that center/carrier frequency).
In view of the teachings of McCorkle it would have been obvious for a person of ordinary skill in the art to apply the teachings of McCorkle  to Cornic at the time the application was filed in order to that communications ultra-wide bandwidth can use a spread spectrum signal to increase communications throughput (see paragraph 0004-0005, and see paragraph 0193 for applications to SAR radars).  McCorkle has been used in this instance to define or demonstrate how a center or carrier frequency is commonly used and defined in both communications and radars.
Regarding claim 12, Cornic, as modified by McCorkle, teaches the method of claim 11.
McCorkle further teaches wherein the deception frequency satisfies the following equation: wherein f.sub.f indicates the deception frequency; f.sub.0 indicates the center frequency of the received pulse compression signal; and B indicates the frequency bandwidth of the received pulse compression signal. (McCorkle, paragraph 0112, “[0112] If B is the bandwidth of a waveform, f.sub.c is the center frequency of the waveform, and f.sub.h and f.sub.lare the high and low frequency cutoffs (e.g. -6 dB from peak, -10 dB from peak, -20 dB from peak, etc.) of the waveform, then the fractional bandwidth B.sub.f of the waveform is defined as B.sub.f = B / f.sub.c = ( f.sub.h - f.sub.l ) / [( f.sub.h + f.sub.l ) / 2]. (Equation 1)”; that a compression signal has a bandwidth, that an arbitrarily picked center and/or carrier frequency can be picked in this bandwidth such that 1/2 of the bandwidth is below and 1/2 the bandwidth is above that center/carrier frequency; the “deception frequency” could have been picked as the low frequency in the band and the range would add the entire BW, or the high frequency in the band and subtract the entire BW to achieve the same purpose).
In view of the teachings of McCorkle it would have been obvious for a person of ordinary skill in the art to apply the teachings of McCorkle to Cornic at the time the application was filed in order to that communications ultra-wide bandwidth can use a spread spectrum signal to increase communications throughput (see paragraph 0004-0005, and see paragraph 0193 for applications to SAR radars).  McCorkle has been used in this instance to define or demonstrate how a center or carrier frequency is commonly used and defined in both communications and radars.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donald HB Braswell/             Examiner, Art Unit 3648